       Case 2:20-cv-00085-BSM Document 14 Filed 04/01/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                           DELTA DIVISION

NORRICK WILLIAMS, et al.                                                  PLAINTIFFS

v.                        CASE NO. 2:20-CV-00085-BSM

CELSO RIOS, et al.                                                      DEFENDANTS

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 1st day of April, 2021.




                                                 UNITED STATES DISTRICT JUDGE
